CCA 20131064. In view of the Court’s selection of the above-captioned case to be heard as part of Project Outreach at the Claude W. Pettit College of Law at Ohio Northern University on April 5, 2017, and the consent of the parties to the case to be heard on Project Outreach, the Court invites the filing of amicus curiae briefs in support of the Appellant and Appellee by eligible law students acting under supervising attorneys. See Rules 13A and 26(a)(2), Rules of Practice and Procedure. The briefs shall be filed on or before March 22, 2017.